Title: To George Washington from William Moultrie, 30 July 1786
From: Moultrie, William
To: Washington, George



Dear Sir
Charleston [S.C.] July 30. 1786

The Gentleman who favors me with the delivery of this letter, is the Honle Wm Drayton Esqr. Council for this State, he will be on his return from the Federal Court, called to determine a dispute between this State & Georgia respecting their boundary lines, he wishes to be introduced to your Excellency. I have therefore taken the liberty of giving him this letter of introduction.
Mrs Moultrie begs leave to join me in our best respects to Mrs Washington. I have to honor to be Dr Sir Your Excelly Most Obt hume Servt

Willm Moultrie

